DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 6, 21 - 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whirley et al. (US 2005/0171593 A1), hereinafter Whirley.

Regarding claim 1, Whirley discloses a medical device comprising a tubular sleeve (Fig. 1, elements 16 and 18) having a proximal end configured for fixing to in a body lumen (Fig. 1, element 38; Abstract and Paragraphs 34, 38, and 43), the sleeve having a first configuration with a first rigidity and a second configuration with a second rigidity greater than the first rigidity (Paragraphs 26 and 36 indicate changing rigidity by inflating the channel), the sleeve including a flexible membrane defining an interior lumen (Fig. 1, elements 16 and 18 and Fig. 2, inner element 20’ and 48; Paragraph 47 indicates the body 16 is flexible when uninflated); a channel extending along the membrane (Fig. 1, elements 20 and 22), the channel including at least one perforation positioned along the flexible membrane (Paragraphs 11 and 50 - 51 indicate the channel is porous to allow delivery of therapeutic agents).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, Whirley teaches the inflatable channel being the same shape (Paragraph 37) as well as said stent anchors as being optional (Paragraphs 34 and 43; further addressed in the response to arguments below). As such, the device of Whirley is inherently capable of having a second 

Regarding claim 2, Whirley discloses the invention as claimed. Whirley further discloses the channel being configured to receive a fluid for delivery to the body lumen via the at least one perforation (Paragraph 35 indicates an inflation medium and therapeutic agent are introduced to channel 20 and Paragraphs 11, 14 and 50 - 51 indicate delivery to the body lumen via the pores, i.e. perforations).

Regarding claim 3, Whirley discloses the invention as claimed. Whirley further discloses the membrane including a polymer (Paragraph 15 indicates the graft body is made of polyurethane).

Regarding claim 4, Whirley discloses the invention as claimed. Whirley further discloses an anchor coupled to a proximal end of the sleeve (Fig. 1, element 38; Paragraphs 34 and 43). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. 

Regarding claim 6, Whirley discloses the invention as claimed. Whirley further discloses the channel being ring shaped (Figs. 1 and 2, elements 20 and 22).

Regarding claim 21, Whirley discloses a medical device comprising a tubular sleeve (Fig. 1, elements 16 and 18) for implantation in a body lumen (Abstract), the sleeve having a first configuration with a first rigidity and a second configuration with a second rigidity greater than the first rigidity (Paragraphs 26 and 36 indicate changing rigidity by inflating the channel), the sleeve including a flexible membrane defining an interior lumen (Fig. 1, elements 16 and 18 and Fig. 2, inner element 20’ and 48; Paragraph 47 indicates the body 16 is flexible when uninflated); a channel extending along the membrane (Fig. 1, elements 20 and 22), the channel including at least one perforation positioned along the flexible membrane (Paragraphs 11 and 50 - 51 indicate the channel is porous to allow delivery of therapeutic agents).



Regarding claim 23, Whirley discloses the invention as claimed. Whirley further discloses the channel being radially outward of the membrane (Figs. 1 and 2, elements 20 and 22 shows the channel being on the outside of tubular body 16).

Regarding claim 24, Whirley discloses the invention as claimed. Whirley further discloses the channel being not fluidly connected to the interior lumen (Fig. 3B shows flow from the device outwardly into the vessel wall 44; Paragraph 48).

Regarding claim 25, Whirley discloses the invention as claimed. Whirley further discloses the channel including a plurality perforation connecting the channel to an exterior of the sleeve (Paragraphs 11 and 50 - 51 indicate the channel is porous to allow delivery of therapeutic agents; Fig. 3B shows flow from the device outwardly into the vessel wall 44 via the porous membrane; Paragraph 48).

Regarding claim 26, Whirley discloses the invention as claimed. Whirley further discloses the channel being a plurality of rings and a plurality of segments connecting the plurality of rings (Figs. 1 and 2, elements 20 and 22; Paragraph 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5  and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Whirley, as applied to claim 1 above, and further in view of Chobotov (US 6,395,019 B2).

Regarding claim 5, Whirley substantially discloses the invention as claimed. Whirley does not teach the channel including a self-sealing material, valve, or cap at a proximal end.
In the same field of endeavor, Chobotov teaches an inflatable medical device comprising a tubular sleeve (Figs. 1 and 2, elements 10 - 20; Col. 6, lines 46 - 48). Chobotov further teaches a channel comprising an inlet port (Fig. 1, element 33; equivalent to injection port 24 in Fig. 1 of Whirley) which further comprises a check valve (Col. 5, lines 45 - 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection port of Whirley to comprise the valve of Chobotov. Doing so would predictably allow for the channel to be filled through the port and also would ensure the fluid does not escape from the inflatable channel once it is inflated.


In the same field of endeavor, Chobotov teaches an inflatable medical device comprising a tubular sleeve (Figs. 1 and 2, elements 10 - 20; Col. 6, lines 46 - 48). Chobotov further teaches increasing the diameter from a proximal end to a distal end of the channel (Col. 2, lines 58 - 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the channel of Whirley to similarly increase in diameter from a proximal end to a distal end. Doing so would assist in in engaging the device to the vessel wall (recognized in Col. 2, line 61 - Col. 3, line 3).
Whirley and Chobotov do not explicitly disclose the diameter increase being such that the channel has a rigidity that increases from the proximal end to the distal end. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, Whirley and Chobotov teach all the structure of the claimed invention including the increasing diameter. As such, Whirley and Chobotov inherently disclose the channel having a rigidity that increases .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whirley, as applied to claim 1 above, and further in view of Holman et al. (US 6,059,823), hereinafter Holman.

 Regarding claim 8, Whirley substantially discloses the invention as claimed. Whirley does not teach an element secured to a distal end of the channel and extending through the channel to a proximal end of the channel, wherein applying a proximal force to the suture is configured to at least one of axially shorten or radially shorten the sleeve, and releasing the proximal force is configured to at least one of axially lengthen or radially expand the sleeve.
In the same field of endeavor, Holman teaches a vascular stent comprising a spring shaped support channel surrounding a central membrane and lumen (Fig. 2, elements 10, 12, 22, and 24). Holman further teaches the channel including a Nitinol wire which provides spring tension (Fig. 2, elements 34 and 36; Col. 3, lines 32 - 36), is attached to a distal end of the channel (via inlet 26 in Fig. 2; Col. 3, lines 18 - 21) and extends to a proximal end of the channel (Fig. 2, elements 30 and 32; Col. 3, lines 15 - 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel of Whirley to be supported by an element secured to the distal end of the channel. Doing so would predictably serve to expand and support the central device, as depicted in Holman (Col. 3, lines 15 - 31). Further, it would 
Although the combination of Whirley/Holman does not explicitly disclose applying force to said wire to at least one of axially shorten or radially shorten the sleeve, and releasing the force to at least one of axially lengthen or radially expand the sleeve, it would be inherent that the combination would behave in this manner. As previously stated, Holman teaches a sleeve device in an extended state with the support of spring steel or memory shape metals (Col. 3, lines 32 - 36). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the device as taught by Whirley/Holman could be compressed as a spring (i.e. applying a compressive force in the proximal direction, i.e. from element 16 towards element 14 in Fig. 2 of Holman, to the Nitinol wire would axially shorten the sleeve) and then releasing said force would axially lengthen the sleeve (i.e. the spring or memory properties of the wire would return the sleeve to its original configuration). Therefore, the combination of Whirley/Holman teaches an element secured to a distal end of the channel extending through the channel to a proximal end of the channel, wherein applying a proximal force to the wire is configured to axially shorten the sleeve (i.e. a compressive force to reduce the size of the device before implantation), and releasing the proximal force is configured to axially lengthen the sleeve (i.e. removing force to allow the sleeve to spring back into shape).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Whirley, as applied to claim 1 above, and further in view of Solovay et al. (US 20110082442 A1), hereinafter Solovay.

Regarding claim 9, Whirley substantially discloses the invention as claimed. Whirley does not teach the channel being embedded into a material of the flexible membrane such that the channel is flush with an exterior surface of the membrane.
In the same field of endeavor, Solovay teaches a spirally reinforced support stent (Fig. 21c) in which the external support (Fig. 21c, element 53) is flush with an exterior surface of a flexible membrane (Paragraph 128 indicates a polymer ribbon in which the support is imbedded maintaining a smooth tube).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the device of Whirley to comprise the polymer ribbon of Solovay between sections of the inflatable support channel such that the channel is embedded. Doing so would thus create a smooth outer surface which would assist in the initial insertion of the device (recognized in Paragraph 128 of Solovay).

Claims 27 - 28 and 30 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Whirley in view of Chobotov.

Regarding claim 27, Whirley teaches a medical device comprising a sleeve (Fig. 1, elements 16 and 18), the sleeve having a first configuration with a first rigidity and a second configuration with a second rigidity greater than the first rigidity (Paragraphs 26 and 36 indicate changing rigidity by inflating the channel), the sleeve including a membrane defining an interior lumen (Fig. 1, elements 16 and 18 and Fig. 2, inner element 20’ and 48; Paragraph 47 indicates 
Whirley does not teach the channel having a diameter that increases from a proximal end to a distal end of the channel such that the channel has a rigidity that increases from the proximal end to the distal end.
In the same field of endeavor, Chobotov teaches an inflatable medical device comprising a tubular sleeve (Figs. 1 and 2, elements 10 - 20; Col. 6, lines 46 - 48). Chobotov further teaches increasing the diameter from a proximal end to a distal end of the channel (Col. 2, lines 58 - 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the channel of Whirley to similarly increase in diameter from a proximal end to a distal end. Doing so would assist in in engaging the device to the vessel wall (recognized in Col. 2, line 61 - Col. 3, line 3).
Whirley and Chobotov do not explicitly disclose having a first length and a second length greater than the first length, the sleeve moving from the first configuration to the second soncifutration upon fixing at least one end of the sleeve to a body lumen, or the diameter increase being such that the channel has a rigidity that increases from the proximal end to the distal end. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant 

Regarding claim 28, Whirley and Chobotov substantially discloses the invention as claimed.
Chobotov further teaches an inflatable medical device comprising a tubular sleeve (Figs. 1 and 2, elements 10 - 20; Col. 6, lines 46 - 48). Chobotov further teaches a channel comprising an inlet port (Fig. 1, element 33; equivalent to injection port 24 in Fig. 1 of Whirley) which further comprises a check valve (Col. 5, lines 45 - 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection port of Whirley to comprise the valve of Chobotov. Doing so would predictably allow for the channel to be filled through the port and also would ensure the fluid does not escape from the inflatable channel.

Regarding claim 30, Whirley and Chobotov substantially discloses the invention as claimed.
Whirley further teaches the channel including at least one perforation positioned along the flexible membrane (Paragraphs 11 and 50 - 51 indicate the channel is porous to allow delivery of therapeutic agents).

Regarding claim 31, Whirley and Chobotov substantially discloses the invention as claimed.
Whirley further teaches the sleeve configured to deliver fluid through the channel and to a body lumen via the at least one perforation (Paragraph 35 indicates an inflation medium and therapeutic agent are introduced to channel 20 and Paragraphs 11, 14 and 50 - 51 indicate delivery to the body lumen via the pores, i.e. perforations).

Regarding claim 32, Whirley and Chobotov substantially discloses the invention as claimed.
Whirley and Chobotov do not explicitly disclose a first diameter when in the first configuration, and a second diameter that is greater than the first diameter when in the second configuration, such that the sleeve is configured to increase in length and diameter when moving from the first configuration to the second configuration.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, Whirley and Chobotov teach all the structure of the claimed invention including the increasing diameter (particularly by nature of having a flexible, deflated state and rigid, inflated, the device would have a smaller diameter when inflated). As such, Whirley and Chobotov .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Whirley in view Chobotov, as applied to claim 27 above, and further in view, hereinafter Solovay.

Regarding claim 29, Whirley in view of Chobotov substantially discloses the invention as claimed. They do not teach the channel being embedded into a material of the flexible membrane such that the channel is flush with an exterior surface of the membrane.
In the same field of endeavor, Solovay teaches a spirally reinforced support stent (Fig. 21c) in which the external support (Fig. 21c, element 53) is flush with an exterior surface of a flexible membrane (Paragraph 128 indicates a polymer ribbon in which the support is imbedded maintaining a smooth tube).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the device of Whirley and Chobotov to comprise the polymer ribbon of Solovay between sections of the inflatable support channel such that the channel is embedded. Doing so would thus create a smooth outer surface which would assist in the initial insertion of the device (recognized in Paragraph 128 of Solovay).

Response to Arguments
Applicant’s amendments have been acknowledged and overcome each and every objection to the claims and 112(b) rejection previously set forth in the non-final office action mailed on 9/25/2020. All previous objections and 112(b) rejections are withdrawn.

Applicant's arguments filed 2/19/2020 have been fully considered but they are not persuasive.
Applicant argues Whirley fails to teach the change in length as claimed, as well as the tubular sleeve expanding in a single direction away from the proximal end when the proximal end is fixed to the body lumen. However, while Whirley does not explicitly disclose this behavior, Whirley does teach all the same structure of the device as claimed.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. At present, there appears to be no structural difference between the invention described in claim 1, and the device disclosed by Whirley.
Applicant further alleges the distal stent 34 of Whirley would prevent the device from performing the claimed function, as initially indicated in the interview held on 1/12/2021. However upon further consideration, it appears the device of Whirley is still capable of meeting this functional limitation. In particular, the device of Whirley does not necessarily require both stent anchors to be implanted before the device is inflated and the claims merely require at least one anchor. Further, in the case where only the proximal stent anchor of Whirley is affixed 
Applicant’s arguments in regards to independent claims 21 and 27 as well as the dependent claims as being allowable for at least the same reasons as claim 1 is moot as claim 1 remains rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chobotov (US 2015/0088244 A1) teaches an expandable tubular member comprising and inflatable channel and a stent anchor only on one side of the device (Fig. 2).
Chobotov (US 2010/0016943 A1) teaches another expandable tubular member comprising an inflatable channel and only one stent anchor on a single side of the device (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781